DETAILED ACTION
Claims 1-18 are presented for examination based on the application filed 07/06/2020.
Claims 1, 8, 10, and 17 are amended via Examiner’s Amendment and Agreement
Claims 1-18 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Feldmar Reg. No. 39187 on 11/29/2021 and confirmed via electronic mail on 12/01/2021 (attached).
The application has been amended as follows: 
1.	(CURRENTLY AMENDED)	A computer-implemented method for designing a surface, comprising:
(a)	obtaining, in a computer, an existing triangular surface mesh representative of an existing surface, wherein the existing triangular surface mesh comprises a first triangle and one or more additional triangles connected by vertices and edges;
(b)	receiving a modification to the first triangle in compliance with one or more design constraints, resulting in a modified first triangle;
(c)	obtaining a volume level set, in Euclidean space, for the modified first triangle (spheroid set); 
(d)	obtaining a volume subgradient set based on the volume level set, in the Euclidean space (football set); 
(e)	determining a scalar from the area of the first triangle or the modified first triangle;
(f)	scaling heights between the vertices of the modified first triangle and the first triangle using the scalar;
(g)	computing a projection, of one or more scaled heights of the vertices of the modified first triangle onto the volume subgradient set;
(h)	scaling the projection using the scalar;
(i) 	removing the scaled projection from the vertices of the modified first triangle, wherein: 
(i)	the removing changes the triangular surface mesh into a converged triangular surface mesh;
(ii)	the converged triangular surface mesh minimizes one or more objective functions;
(iii)	one or more of the objective functions computes an absolute earthwork volume between the first triangle on the existing surface and the modified first triangle on the converged triangular surface mesh; and
(j)	rendering the converged triangular surface mesh in a computer-aided design (CAD) application, wherein the existing surface is modified during construction based on the converged triangular surface mesh.

2.	(ORIGINAL)	The computer-implemented method of claim 1 wherein:
the scalar is based on user input;
the determining the scalar comprises computing a proximity operator based on the scalar.

3.	(ORIGINAL)	The computer-implemented method of claim 1 wherein the volume minimization set is defined by a function f:
            
                f
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                =
                
                    
                        
                            
                                
                                    |
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            0
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            0
                                        
                                    
                                    )
                                
                            
                            
                                
                                    |
                                    g
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            1
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            
                                
                                    |
                                    g
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    )
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            
                                
                                    |
                                    g
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            3
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            3
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
        
 where 
	            
                
                    
                        Ω
                    
                    
                        0
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                ≥
                0
                }
                ,
            
        
	            
                
                    
                        Ω
                    
                    
                        1
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                <
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                ≥
                0
                }
                ,
            
        
	            
                
                    
                        Ω
                    
                    
                        2
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                <
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                ≥
                0
                }
                ,
            
        
	            
                
                    
                        Ω
                    
                    
                        3
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                <
                0
                }
                ,
                 
            
        
and wherein             
                
                    
                        Ω
                    
                    
                        0
                    
                
            
         is a nonnegative orthant and each             
                
                    
                        Ω
                    
                    
                        i
                    
                
            
        ,             
                i
                ∈
                {
                1,2
                ,
                3
                }
            
        , contains points with negative             
                i
            
        -th coordinate and nonnegative other coordinates, wherein g() comprises a volume of cut and fill between the first triangle and the modified first triangle. 

4.	(ORIGINAL)	The computer-implemented method of claim 1 wherein the obtaining the volume subgradient set based on the volume level set, in the Euclidean space (football set) comprises:
determining an approximate volume subgradient set, in Euclidean space. 

5.	(ORIGINAL)	The computer-implemented method of claim 4 wherein:
the approximate volume subgradient set outer approximates the volume subgradient set using a polyhedral function.

6.	(ORIGINAL)	The computer-implemented method of claim 4 wherein:
the approximate volume subgradient set contains the volume subgradient set.

7.	(ORIGINAL)	The computer-implemented method of claim 1 wherein the obtaining the volume level set comprises:
obtaining an approximation to the volume level set.

8.	(CURRENTLY AMENDED)	A computer-implemented method for designing a surface, comprising:
(a)	obtaining, in a computer, an existing triangular surface mesh representative of an existing surface, wherein the existing triangular surface mesh comprises a first triangle and one or more additional triangles connected by vertices and edges;
(b)	receiving a modification to the first triangle in compliance with one or more design constraints, resulting in a modified first triangle;
(c)	obtaining a net volume minimization set, in Euclidean space, for the modified first triangle;
(d)	determining a projection, of one or more heights of the vertices of the modified first triangle onto the net volume minimization set, wherein the projection comprises a direction and a distance;
(f)	determining a scalar to reduce the distance;
(g)	applying the scalar to reduce the distance of the projection, wherein:
(i)	the applying changes the existing triangular surface mesh into a converged triangular surface mesh;
(ii)	the converged triangular surface mesh minimizes one or more objective functions;
(iii)	one or more of the objective functions computes an absolute value of one or more net volumes; and
(iv)	each net volume of the one or more net volumes comprises a difference between a fill and a cut of earthwork material resulting from modifying the existing triangular surface mesh into the converged triangular surface mesh; and
(h)	rendering the converged triangular surface mesh in a computer-aided design (CAD) application, wherein the existing surface is modified during construction based on the converged triangular surface mesh. 

9.	(ORIGINAL)	The computer-implemented method of claim 8 wherein:
the scalar is based on user input;
the determining the scalar comprises computing a proximity operator based on the scalar.

	10.	(CURRENTLY AMENDED)	A computer-implemented system for designing a surface, comprising:
	(a)	a computer having a memory;
	(b)	a processor executing on the computer;
	(c)	the memory storing a set of instructions, wherein the set of instructions, when executed by the processor cause the processor to perform operations comprising:
(1)	obtaining, in a computer, an existing triangular surface mesh representative of an existing surface, wherein the existing triangular surface mesh comprises a first triangle and one or more additional triangles connected by vertices and edges;
(2)	receiving a modification to the first triangle in compliance with one or more design constraints, resulting in a modified first triangle;
(3)	obtaining a volume level set, in Euclidean space, for the modified first triangle (spheroid set); 
(4)	obtaining a volume subgradient set based on the volume level set, in the Euclidean space (football set); 
(5)	determining a scalar from the area of the first triangle or the modified first triangle;
(6)	scaling heights between the vertices of the modified first triangle and the first triangle using the scalar;
(7)	computing a projection, of one or more scaled heights of the vertices of the modified first triangle onto the volume subgradient set;
(8)	scaling the projection using the scalar;
(9)	removing the scaled projection from the vertices of the modified first triangle, wherein: 
(i)	the removing changes the triangular surface mesh into a converged triangular surface mesh;
(ii)	the converged triangular surface mesh minimizes one or more objective functions; and
(iii)	one or more of the objective functions computes an absolute earthwork volume between the first triangle on the existing surface and the modified first triangle on the converged triangular surface mesh; and
(10)	rendering the converged triangular surface mesh in a computer-aided design (CAD) application, wherein the existing surface is modified during construction based on the converged triangular surface mesh.

11.	(ORIGINAL)	The computer-implemented system of claim 10 wherein:
the scalar is based on user input;
the determining the scalar comprises computing a proximity operator based on the scalar.

12.	(ORIGINAL)	The computer-implemented system of claim 10 wherein the volume minimization set is defined by a function f:
            
                f
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                =
                
                    
                        
                            
                                
                                    |
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            0
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            0
                                        
                                    
                                    )
                                
                            
                            
                                
                                    |
                                    g
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            1
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                            
                            
                                
                                    |
                                    g
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    )
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                            
                            
                                
                                    |
                                    g
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    )
                                    |
                                    ,
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            3
                                        
                                    
                                    )
                                    ∈
                                    
                                        
                                            Ω
                                        
                                        
                                            3
                                        
                                    
                                    ∪
                                    (
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            3
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
        
 where 
	            
                
                    
                        Ω
                    
                    
                        0
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                ≥
                0
                }
                ,
            
        
	            
                
                    
                        Ω
                    
                    
                        1
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                <
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                ≥
                0
                }
                ,
            
        
	            
                
                    
                        Ω
                    
                    
                        2
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                <
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                ≥
                0
                }
                ,
            
        
	            
                
                    
                        Ω
                    
                    
                        3
                    
                
                :
                =
                {
                (
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                )
                 
                |
                 
                
                    
                        x
                    
                    
                        1
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        2
                    
                
                ≥
                0
                ,
                
                    
                        x
                    
                    
                        3
                    
                
                <
                0
                }
                ,
                 
            
        
and wherein             
                
                    
                        Ω
                    
                    
                        0
                    
                
            
         is a nonnegative orthant and each             
                
                    
                        Ω
                    
                    
                        i
                    
                
            
        ,             
                i
                ∈
                {
                1,2
                ,
                3
                }
            
        , contains points with negative             
                i
            
        -th coordinate and nonnegative other coordinates, wherein g() comprises a volume of cut and fill between the first triangle and the modified first triangle. 

13.	(ORIGINAL)	The computer-implemented system of claim 10 wherein the obtaining the volume subgradient set based on the volume level set, in the Euclidean space (football set) comprises:
determining an approximate volume subgradient set, in Euclidean space. 

14.	(ORIGINAL)	The computer-implemented system of claim 13 wherein:
the approximate volume subgradient set outer approximates the volume subgradient set using a polyhedral function.

15.	(ORIGINAL)	The computer-implemented system of claim 13 wherein:
the approximate volume subgradient set contains the volume subgradient set.

16.	(ORIGINAL)	The computer-implemented system of claim 10 wherein the obtaining the volume level set comprises:
obtaining an approximation to the volume level set.

17.	(CURRENTLY AMENDED)	A computer-implemented system for designing a surface, comprising:
	(a)	a computer having a memory;
	(b)	a processor executing on the computer;
	(c)	the memory storing a set of instructions, wherein the set of instructions, when executed by the processor cause the processor to perform operations comprising:
(1)	obtaining, in a computer, an existing triangular surface mesh representative of an existing surface, wherein the existing triangular surface mesh comprises a first triangle and one or more additional triangles connected by vertices and edges;
(2)	receiving a modification to the first triangle in compliance with one or more design constraints, resulting in a modified first triangle;
(3)	obtaining a net volume minimization set, in Euclidean space, for the modified first triangle;
(4)	determining a projection, of one or more heights of the vertices of the modified first triangle onto the net volume minimization set, wherein the projection comprises a direction and a distance;
(5)	determining a scalar to reduce the distance;
(6)	applying the scalar to reduce the distance of the projection, wherein:
(i)	the applying changes the existing triangular surface mesh into a converged triangular surface mesh;
(ii)	the converged triangular surface mesh minimizes one or more objective functions;
(iii)	one or more of the objective functions computes an absolute value of one or more net volumes; and
(iv)	each net volume of the one or more net volumes comprises a difference between a fill and a cut of earthwork material resulting from modifying the existing triangular surface mesh into the converged triangular surface mesh; and
(7)	rendering the converged triangular surface mesh in a computer-aided design (CAD) application, wherein the existing surface is modified during construction based on the converged triangular surface mesh. 

18.	(ORIGINAL)	The computer-implemented system of claim 17 wherein:
the scalar is based on user input;
the determining the scalar comprises computing a proximity operator based on the scalar.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-18 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically for claims 1 and 10 the ordered steps of “(c) obtaining a volume level set, in Euclidean space, for the modified first triangle; (d) obtaining a volume subgradient set based on the volume in combination with the remaining elements and features of the claimed invention and specifically for claims 8 and 17 the ordered steps of “ (c) obtaining a net volume minimization set, in Euclidean space, for the modified first triangle; (d) determining a projection, of one or more heights of the vertices of the modified first triangle onto the net volume minimization set, wherein the projection comprises a direction and a distance; (f) determining a scalar to reduce the distance; (g) applying the scalar to reduce the distance of the projection, wherein: (i) the applying changes the existing triangular surface mesh into a converged triangular surface mesh; (ii) the converged triangular surface mesh minimizes one or more objective functions; (iii) one or more of the objective functions computes an absolute value of one or more net volumes; (iv) each net volume of the one or more net volumes comprises a difference between a fill and a cut of earthwork material resulting from modifying the existing triangular surface mesh into the converged triangular surface in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, 10, and 17 of the instant application (as supported in specification e.g. para. [0010], [0112], [0120], and [0123]-[0124] and Figs. 1a and 1b).

Prior Art of Record
The Prior art of reference Liepa (US Patent Application Publication No. 2008/0259077 A1) discloses: 
triangular surface meshes with vertices and edges (para. [0041]-[0043]); Euclidian space and distance (para. [0014]-[0016], [0042]-[0044]); design with projection (para. [0065]-[0074]); construction based on design generally (para. [0061]-[0065]); design in CAD for surface (para. [0051]-[0058]).
The Prior art of reference Rudolph (US Patent Application Publication No. 2008/0065359 A1) discloses: 
generally teaches calculations around vertices, edges, lengths, in Euclidean space (para. [0113]-[0114]).
The Prior art of reference Schroeder (US Patent No. 7129947 B1) discloses: surface modeling utilizing triangle mesh (col. 1, lns. 51-57) and convergence calculations (col. 5, lns. 41-59)
The Prior art of reference Shayani (US Patent Application Publication No. 2016/0232262 A1) discloses: “This specification describes technologies relating to computer aided structure creation, such as generation of lattice structures with 3D modeling programs for use with additive manufacturing or other manufacturing methods.” (para. [0004]).
The Prior art of reference Black (US Patent Application Publication No. 2015/0262405 A1) discloses: 
The Prior art of reference Maillot (US Patent No. 7133044 B2) discloses: “A method of displacing a tessellated surface, based on features of a displacement map, by analyzing a model to determine the level of detail in the model. Where the level of detail is high the number of polygons, typically triangles, used to represent the high detail area is increased through the use of "sub-triangles". The positions of the sub-triangles are also strategically located and constrained to better represent the high detail area, particularly any edges in the area. The level of detail can be determined using a displacement map for the surface. The positions of the triangles can be located by determining feature points (or sub-triangle vertices) in the areas of detail where the feature points can be moved toward the areas of high rate of change and additional feature points can be added. The feature points can be connected to form the sub-triangles with an emphasis or constraint on connecting points along an edge or border.” (Abstract)
The Prior art of reference Rockwood (US Patent No. 8836701 B1) discloses: “A method and system for computer aided design (CAD) is disclosed for designing geometric objects, wherein interpolation and/or blending between such objects is performed while deformation data is being input. Thus, a designer obtains immediate feedback to input modifications without separately entering a command(s) for performing such deformations. A novel N-sided surface generation technique is also disclosed herein to efficiently and accurately convert surfaces of high polynomial degree into a collection of lower degree surfaces.” (Abstract)
The Prior art of reference Lee (US Patent No. 7196702 B1) discloses: “A method and system for computer aided design (CAD) is disclosed for designing geometric objects. The present invention interpolates and/or blends between such geometric objects sufficiently fast so that real time deformation of such objects occurs while deformation data is being input. Thus, a user designing with the present invention obtains immediate feedback to input modifications without separately entering a command for performing such deformations. The present invention utilizes novel computational techniques for blending between geometric objects, wherein weighted sums of points on the geometric objects are used in deriving a new blended geometric object. The present invention is particularly useful for designing the shape of surfaces.” (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148